                    UNITED STATES DISTRICT COURT
            WESTERN DISTRICT OF TENNESSEE
                  EASTERN DIVISION


BARBARA CONLEY,                            JUDGMENT IN A CIVIL CASE

      Plaintiff,

vs.

KROGER LIMITED                             CASE NO: 18-1064-STA-egb
PARTNERSHIP I, ET AL.,
      Defendants.



DECISION BY COURT. This action came to consideration before the
Court. The issues have been considered and a decision has been
rendered.


IT IS SO ORDERED AND ADJUDGED that in accordance with the
Consent Order of Dismissal with Prejudice entered on February
6, 2019, this cause is hereby DISMISSED with prejudice.




                                           APPROVED:


s/ S. Thomas Anderson
CHIEF JUDGE UNITED STATES DISTRICT COURT
DATE: 2/6/2019                      THOMAS M. GOULD
                                    Clerk of Court

                                           s/Maurice B. BRYSON
                                    (By)    Deputy Clerk
